EQUAL ENERGY LTD. MANAGEMENTS’ REPORT Management’s Responsibility for the Consolidated Financial Statements The accompanying consolidated financial statements of Equal Energy Ltd. (the ‘‘Company’’) are the responsibility of management and are in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board.Since a precise determination of many assets and liabilities is dependent on future events, the preparation of consolidated financial statements necessarily involves the use of management’s best estimates and approximations.Management is responsible for all information in the annual report and for the consistency, therewith, of all other financial and operating data presented in this report. To meet its responsibility for reliable and accurate financial statements, management has established and monitors systems of internal control which are designed to provide reasonable assurance that financial information is relevant, reliable and accurate, and that assets are safeguarded and transactions are executed in accordance with management’s authorization. The consolidated financial statements have been examined by KPMG LLP, independent auditors of the Company.Their responsibility is to express a professional opinion on the fair presentation of the consolidated financial statements in accordance with Canadian generally accepted accounting principles.The Independent Auditors’ Report of Registered Public Accounting Firm outlines the scope of their examination and sets forth their opinion. The Audit Committee, consisting exclusively of independent directors, has reviewed these statements with management and the independent auditors and has recommended their approval to the Board of Directors.The Board of Directors has approved the consolidated financial statements of the Company. Signed “Don Klapko”Signed “Wendell Chapman” President and Chief Executive OfficerSenior Vice President, Finance and Chief Financial Officer Calgary, Alberta March 20, 2011 EQUAL ENERGY LTD. REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Equal Energy Ltd. We have audited the accompanying consolidated financial statements of Equal Energy Ltd. (“the Company”), which comprise the consolidated statements of financial position as at December 31, 2011, December 31, 2010 and January 1, 2010, the consolidated statements of operations and comprehensiveloss, changes in equity and cash flows for the years ended December 31, 2011 and December 31, 2010, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company as at December 31, 2011, December 31, 2010 and January 1, 2010, and its consolidated financial performance and its consolidated cash flows for the years ended December 31, 2011 and December 31, 2010 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2011, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 20, 2012 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Signed “KPMG LLP” Chartered Accountants Calgary, Alberta March 20, 2012 EQUAL ENERGY LTD. REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Equal Energy Ltd. We have audited Equal Energy Ltd.’s (the “Company”) internal control over financial reporting as of December31, 2011, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the section of management discussion and analysis titled “internal control over financial reporting”. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. An entity’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. An entity’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the entity; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the entity are being made only in accordance with authorizations of management and directors of the entity; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the entity’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31, 2011, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of the Company as of December31, 2011, December 31, 2010 and January 1, 2010, and the related consolidated statements of operations and comprehensiveloss, changes in equity and cash flows for the years ended December 31, 2011 and December 31, 2010, and our report dated March 20, 2012 expressed an unqualified opinion on those consolidated financial statements. Signed “KPMG LLP” Chartered Accountants Calgary, Canada March 20, 2012 EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (in thousands of Canadian dollars) December 31, 2011 December 31, 2010 January 1, 2010 Assets Current assets Cash and cash equivalents Accounts receivable Prepaid expenses, deposits and other Assets held for sale (notes 5 and 20) - - Due from JV Participant (note 4) - - Commodity contracts (note 12) - Long-term receivable (note 4) - - Property, plant and equipment (note 5) Exploration and evaluation assets (note 6) Deferred income tax asset (note 10) Liabilities Current liabilities Accounts payable and accrued liabilities Liabilities associated with assets held for sale (notes 9 and 20) - - Current portion of decommissioning provision (note 9) - - Due to JV Participant (note 4) - - Deferred revenues (note 4) - - Commodity contracts (note 12) - Long-term debt (note 7) Convertible debentures (note 8) Decommissioning provision (note 9) Deferred income tax liability (note 10) Unit-based liability - - Unitholders’ capital (note 1) - - Shareholders’ equity (notes 1 and 11) Common shares - Contributed surplus - Equity component of convertible debentures (note 8) - - Accumulated other comprehensive loss ) ) - Deficit (note 1) Commitments and contingencies(notes 14 and 15) Subsequent event (note 20) See accompanying notes to the consolidated financial statements. Approved on behalf of the Board: Signed “Peter Carpenter”Signed “Victor Dusik” DirectorDirector EQUAL ENERGY LTD. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (in thousands of Canadian dollars except shares and units) Number of common shares Share capital Contributed surplus Equity component of convertible debentures Number of trust units (pre-consolidation) Unitholders’ capital Accumulated other comprehensive income/(loss) Deficit Shareholders’ equity Balances, January 1, 2010 - $
